UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



    Micheline Hammouda,

          Plaintiff,
                 v.                                        Civil Action No. 12-0130 (JDB)
    United States Department of Justice
    Office of Information Policy,

          Defendant.




                                  MEMORANDUM OPINION

         In this action brought pro se pursuant to the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552, plaintiff initially challenged the failure of the Department of Justice’s Office of

Information Policy (“OIP”) to produce records pertaining to her criminal trial, particularly a

contract for sale she alleges was used to convict her. 1 Compl. ¶¶ 1-2. Since the complaint

referred also to the Federal Bureau of Investigation (“FBI”), OIP located plaintiff’s request to the

FBI and determined that the FBI had processed and released responsive records. Hence,

defendant moves for summary judgment under Rule 56 of the Federal Rules of Civil Procedure

on claims arising out of plaintiff’s FOIA requests to OIP and the FBI. Def.’s Mot. for Summ. J.

(“Def.’s Mot.”) [Dkt. # 12]. Plaintiff has opposed defendant’s motion with respect to both

requests. See Objections to Def.’s Mot. for Summ. J. (“Pl.’s Opp’n”) [Dkt. # 14]. Upon




1
   Plaintiff is a federal prisoner serving a life sentence imposed in 2000 for “murder for hire and
conspiracy to commit murder for hire . . . and intentionally committing and threatening physical
violence to a person in furtherance of a plan to obstruct and affect commerce (“Hobbs Act
robbery”) and robbery conspiracy . . . .” Hammouda v. U.S., No. 02CV 3103 (SJ), 2006 WL
941759, at *1 (E.D.N.Y. Apr. 10, 2006).

                                                  1
consideration of the parties’ submissions and the entire record, the Court will grant defendant’s

motion and enter judgment accordingly.

                                        BACKGROUND

       1. Plaintiff’s Request to OIP

       By letter of February 24, 2011, addressed to OIP, plaintiff requested “a complete and

thorough search of all filing systems and locations for all my records maintained by your agency;

including, all documents and where appropriate ‘main’ files and ‘See References’.” Decl. of

Vanessa R. Brinkmann (“Brinkmann Decl.”) [Dkt. # 12-2], Ex. A.

       By letter of April 14, 2011, OIP informed plaintiff that it maintains records only of DOJ’s

“senior leadership offices” and “adjudicates administrative appeals of denials of FOIA/PA

requests made to [DOJ].” Id., Ex. B. Hence, it “typically” does not maintain records on

individuals and “[a]s such, . . . would not maintain the records you are seeking.” Id., Ex. B. OIP

“advised [plaintiff] that [DOJ] has a decentralized system for processing” FOIA and Privacy Act

requests “and each component of the Department maintains its own records.” Id. It further

stated that “because you are seeking records from [DOJ], you need to direct your letter to the

Department component(s) you believe have records pertaining to the subject of your request.”

Id.

       OIP informed plaintiff that it was enclosing a copy of DOJ’s FOIA reference guide,

“which provides guidance for making FOIA and Privacy Act requests” to DOJ and “contains a

listing of [DOJ] components, with a brief description of their functions[,] the records they

maintain[,] [and] the addresses of their FOIA offices.” Id. Finally, OIP advised plaintiff that if

she still wanted that office to process her request, the ensuing search “would only locate

administrative files associated with prior FOIA requests and administrative appeals you may



                                                 2
have submitted to this Office,” and reminded plaintiff that [none of] the senior leadership offices

for which OIP processes FOIA requests . . . typically maintain[s] records on individuals.” Id. at

2. Eventually, OIP conducted a search of its tracking system and informed plaintiff by letter of

June 27, 2011, that it had located no responsive records. Id., Ex. C. Plaintiff appealed OIP’s

decision to OIP’s Director, who by letter of September 19, 2011, informed plaintiff that the

decision of OIP’s Initial Request Staff “was correct and that it conducted an adequate, reasonable

search for [responsive] records . . . .” Id., Ex. F.

        2. Plaintiff’s Request to the FBI

        By letter of September 24, 2011, plaintiff submitted the same request to the FBI that she

had submitted to OIP. Second Decl. of David M. Hardy (“Hardy Decl.”) [Dkt. # 12-1], Ex. A.

Following a search of its “main files in the Central Records System [“CRS”],” the FBI informed

plaintiff by letter of October 5, 2011, that it had located no responsive records and that it was

“unable to access the manual indices of FBI Headquarters at this time as they are currently being

prepared for automation.” Id. ¶ 21 & Ex. B. Plaintiff appealed that decision to OIP, Ex. C,

which affirmed the FBI’s determination by letter of November 23, 2011. Id., Ex. E. Plaintiff

filed this civil action on January 26, 2012.

        In response to plaintiff’s complaint, the FBI conducted a more expansive search of its

CRS “to include cross-references to plaintiff in files indexed under other names,” and located 76

responsive pages in files referencing plaintiff. Hardy Decl. ¶¶ 12, 14, 21. By letter of August 1,

2012, the FBI released 60 pages to plaintiff in whole or in part, and withheld the remaining 16

pages in their entirety. Id. ¶ 25; Ex. G (release letter); Ex. H (“Vaughn index”). 2 The FBI



2
   A Vaughn index is a description of records, or portions of records, withheld by the agency in
response to a FOIA request, along with an explanation of the reason for the agency's
nondisclosure. See Vaughn v. Rosen, 484 F.2d 820, 827 (D.C. Cir. 1973). Defendant’s “index”

                                                    3
withheld information under FOIA exemptions 6, 7(A), 7(C), 7(D), 7(E) and 7(F), see 5 U.S.C.

552(b), and under Privacy Act exemption (j)(2), see 5 U.S.C. § 552a. Id., Exs. G, H.

                                       LEGAL STANDARD

        Summary judgment is appropriate when the pleadings and the evidence demonstrate that

“there is no genuine issue as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The party seeking summary judgment bears the initial

responsibility of demonstrating the absence of a genuine dispute of material fact. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The moving party may successfully support its

motion by “citing to particular parts of materials in the record, including . . . documents,

electronically stored information, affidavits or declarations . . . admissions . . . or other materials”

that it believes demonstrate the absence of a genuine issue of material fact. Fed. R. Civ. P. 56(c);

see also Celotex, 477 U.S. at 323.

        “FOIA cases typically and appropriately are decided on motions for summary judgment.”

Defenders of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009). FOIA

requires federal agencies to release all records responsive to a proper request except those

protected from disclosure by any of nine enumerated exemptions set forth at 5 U.S.C. § 552(b).

The disclosure requirement generally covers only those records that are in the agency’s custody

and control at the time of the FOIA request. McGehee v. Central Intelligence Agency, 697 F.2d

1095, 1110 (D.C. Cir. 1983). A district court is authorized “to enjoin [a federal] agency from

withholding agency records and to order the production of any agency records improperly

withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B); Kissinger v. Reporters Comm. for

Freedom of the Press, 445 U.S. 136, 139 (1980).

consists of the 60 pages released in whole or in part and 16 deleted page sheets in place of the
withheld pages.


                                                   4
       The agency has the burden of proving that “each document that falls within the class

requested either has been produced, is unidentifiable, or is wholly exempt from the Act's

inspection requirements.” Goland v. Cent. Intelligence Agency, 607 F.2d 339, 352 (D.C. Cir.

1978) (internal citation and quotation marks omitted); accord Maydak v. U.S. Dep't of Justice,

218 F.3d 760, 764 (D.C. Cir. 2000). The district court may award summary judgment to an

agency solely on the basis of information provided in affidavits or declarations that describe “the

documents and the justifications for nondisclosure with reasonably specific detail, demonstrate

that the information withheld logically falls within the claimed exemption, and are not

controverted by either contrary evidence in the record nor by evidence of agency bad faith.”

Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981); accord Vaughn v. Rosen,

484 F.2d 820, 826 (D.C. Cir. 1973); Beltranena v. Clinton, 770 F. Supp. 2d 175, 182 (D.D.C.

2011). Agency declarations are accorded "a presumption of good faith . . .,” Long v. U.S. Dep’t

of Justice, 450 F. Supp. 2d 42, 54 (D.D.C. 2006) (citation and quotation omitted), and to rebut

them plaintiff “must point to evidence sufficient to put the Agency's good faith into doubt.”

Ground Saucer Watch, Inc. v. C.I.A., 692 F.2d 770, 771 (D.C. Cir. 1981).

                                          DISCUSSION

       1. The Scope of This Litigation

       As an initial matter, plaintiff refers for the first time in her opposition to a FOIA request

that she submitted to the Executive Office for United States Attorneys (“EOUSA”), Pl.’s Opp’n

at 1, and she requests in a surreply that “she be granted leave to amend her Complaint to add

EOUSA and/or the FBI as defendants.” Sur-reply [Dkt. # 19] at 5. Both parties have proceeded

as though the FBI is a defendant and have briefed the relevant issues. Hence, plaintiff’s request

to add the FBI as a defendant is moot.



                                                  5
       Plaintiff’s request to add EOUSA presents a new matter altogether. Plaintiff attaches to

her opposition a letter dated October 17, 2011, in which EOUSA acknowledged plaintiff’s

request, assigned it a number, and generally explained how it processes FOIA requests and the

fee requirements. Pl.’s Opp’n, Ex. A. Plaintiff suggests that her request to OIP constituted a

FOIA request to all DOJ components. See Surreply at 1. But she has either misunderstood or

simply ignored OIP’s response letter that explained its limited function and correctly advised her

to contact the DOJ component(s) that might have records responsive to her request. Brinkmann

Decl., Ex. B; see Antonelli v. Fed. Bureau of Prisons, 591 F. Supp. 2d 15, 19 n.3 (D.D.C. 2008)

(“Defendants rightly argue that OIP, the Administrative Appeals Unit for DOJ, . . . is not a

proper party because the FOIA authorizes actions against federal agencies only.”) (citation

omitted). Contrary to what plaintiff espouses, FOIA does not require OIP “to have ‘clairvoyant

capabilities' to discover the requester's need.” 3 Hudgins v. IRS, 620 F. Supp. 19, 21 (D.D.C.

1985), aff’d, 808 F.2d 137 (D.C. Cir. 1987) (citation omitted). The Court finds that OIP’s

response to plaintiff’s request was appropriate.

       Since plaintiff did not (1) mention her request to EOUSA in the complaint, (2) name

EOUSA as a defendant in this action, or (3) seek to amend the complaint earlier in this litigation

to add a claim against EOUSA, the Court finds that any claim predicated on plaintiff’s request to

EOUSA is beyond the scope of this action. See Hall v. Admin. Off. of U.S. Courts, 496 F. Supp.

2d 203, 207 n.4 (D.D.C. 2007) (“Reliance on the [new statutory action] at this late date . . .
3
     An agency's disclosure obligations under FOIA are triggered by its receipt of a request that
“reasonably describes [the requested] records” and “is made in accordance with published rules
stating the time, place, fees (if any), and procedures to be followed.” 5 U.S.C. § 552(a)(3)(A).
Under DOJ regulations, a FOIA request is properly submitted by “writing directly to the
Department component that maintains those records” or if unknown, by sending the request “to
the FOIA/PA Mail Referral Unit, Justice Management Division . . .,” which “will forward [the]
request to the components it believes most likely to have [responsive] records.” 28 C.F.R. § 16.3
(referring requesters to the Department’s Freedom of Information Act Reference Guide available
online).

                                                   6
where plaintiff has made no effort to amend his complaint to add a new claim, is misplaced.”)

(citing cases). Plaintiff is free to file a new action if she is dissatisfied with EOUSA’s response

after exhausting her administrative remedies by appealing any adverse decisions to OIP and

obtaining a final agency decision. See Hidalgo v. FBI, 344 F.3d 1256, 1258-59 (D.C. Cir. 2003)

(stating that "as a jurisprudential doctrine, failure to exhaust precludes judicial review" if a merits

determination would undermine the purpose of permitting an agency to review its determinations

in the first instance).

        2. The FBI’s Claimed Exemptions

        Plaintiff only challenges the FBI’s invocation of FOIA exemption 7(A) “[i]n light of the

age of the[] [requested] documents . . . from 9 to 11 years old,” and its invocation of FOIA

exemption 7(E) “in light of [her] allegations of governmental wrongdoing regarding evidence

tampering in her criminal trial.” 4 Pl.’s Opp’n at 2. Since defendant has at times asserted these

contested exemptions in conjunction with the uncontested exemptions, the Court will address all

of the claimed exemptions.

        FOIA Exemption 7

        Exemption 7 protects information compiled for law enforcement purposes when its

disclosure would cause one or more of the harms listed therein. Plaintiff requested records

pertaining to her criminal prosecution and trial, and Hardy confirms that “[t]he records

responsive to plaintiff’s request are maintained in files compiled in furtherance of the FBI’s on-
4
    In her opposition, plaintiff refers to the FBI’s initial “no records” response dated October 5,
2011, presumably as background information. Pl.’s Opp’n at 2. Although plaintiff does not
appear to question the FBI’s search conducted during the course of this litigation, the Court
nevertheless finds from Hardy’s description of the search that the FBI “conducted a search
reasonably calculated to uncover all relevant documents.” Morley v. CIA, 508 F.3d 1108, 1114
(D.C. Cir. 2007); see Hardy Decl. ¶ 21 (explaining that the FBI’s main and cross-reference files
were searched utilizing a “four-way phonetic breakdown of [plaintiff’s] name” and her date of
birth and that the expanded search “located several responsive reference entries in FBIHQ and
Field Office files[,]” which resulted in the identification of 76 responsive pages).

                                                  7
going criminal investigations of various third parties.” Hardy Decl. ¶¶ 23, 30. Hence, the Court

finds the threshold law enforcement requirement satisfied. See Blackwell v. FBI, 646 F.3d 37, 40

(D.C. Cir. 2011) (“To show that the disputed documents were ‘compiled for law enforcement

purposes,’ the FBI need only ‘establish a rational nexus between the investigation and one of the

agency's law enforcement duties and a connection between an individual or incident and a

possible security risk or violation of federal law.’ ”) (quoting Campbell v. Dep't of Justice, 164

F.3d 20, 32 (D.C. Cir. 1998)).

       Exemption 7(A)

       Exemption 7(A) shields from disclosure law enforcement records “to the extent that

the[ir] production . . . could reasonably be expected to interfere with enforcement proceedings.”

5 U.S.C. § 552(b)(7)(A). “ ‘To fit within Exemption 7(A), the government must show that (1) a

law enforcement proceeding is pending or prospective and (2) release of the information could

reasonably be expected to cause some articulable harm.’ ” Goodrich Corp. v. U.S. E.P.A., 593 F.

Supp. 2d 184, 193 (D.D.C. 2009) (quoting Manna v. Dep't of Justice, 51 F.3d 1158, 1164 (3d

Cir. 1995)); see Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1114 (D.C. Cir. 2007)

(clarifying that “[t]he enforcement proceedings need not be currently ongoing; it suffices for

them to be ‘reasonably anticipated’ ” ) (quoting Mapother v. DOJ, 3 F.3d 1533, 1540 (D.C. Cir.

1993)). “[T]he government's affidavit must provide information that ‘explain[s] to the district

court how the release . . . would interfere with enforcement proceedings,’ in contrast to a bare

assertion that an enforcement action would be harmed by disclosure.” United America

Financial, Inc. v. Potter, 531 F. Supp. 2d 29, 38 (D.D.C. 2008) (quoting Sussman, 494 F.3d at

1114) (other citation omitted) (alterations in original). Hence, “[t]he government meets its

burden by demonstrating that release of the requested information would reveal ‘the size, scope



                                                 8
and direction of [the] investigation’ and thereby ‘allow for the destruction or alteration of

relevant evidence, and the fabrication of fraudulent alibis.’ ” Boyd v. Crim. Div. of U.S. Dep’t of

Justice, 475 F.3d 381, 386 (D.C. Cir. 2007) (quoting Alyeska Pipeline Serv. Co. v. U.S. Envtl.

Prot. Agency, 856 F.2d 309, 312 (D.C. Cir. 1988)) (alteration in original).

       Defendant invoked exemption 7(A) to withhold “information from, and the file numbers

of, pending FBI investigations into the criminal activities of various third parties.” Hardy Decl.

¶ 32. According to Hardy, disclosure of such information at this time would “prematurely[]

reveal[] the nature, scope, focus, or direction of the [FBI’s] investigation” of third parties that is

“on-going,” and “allow [the targets of the investigation] to elude detection or tamper with

evidence; and/or compromis[e] evidence and sensitive law enforcement information.” Id.

       The Court finds that defendant properly applied exemption 7(A) to the withheld material.

Plaintiff’s counter that the documents containing the exempted information are “9 to 11 years

old” neither creates a genuine dispute of material fact nor rebuts the presumption of good faith

accorded the Hardy declaration. See Boyd, 475 F.3d at 386 (affirming application of exemption

7(A) where “the government's affidavit states that the investigation at issue involves the

‘ongoing collection of data’ and that the withheld records relate to ‘potential criminal

proceedings against individuals’ ”) (citations omitted). This is particularly so here because the

investigatory records are “indexed under other names” and mention plaintiff only tangentially.

Hardy Decl. ¶ 21; see id. ¶ 16 (distinguishing main files “carr[ying] the name corresponding with

a subject of a [CRS] file” from a “cross reference” that “is generally only a mere mention or

reference to an individual . . . contained in a document located in [a] main file on a different

subject matter”). Hence, defendant is entitled to summary judgment on this claimed exemption.




                                                   9
       Exemption 7(C)

       As is the FBI’s practice, defendant invoked exemption 6 in conjunction with exemption

7(C) as justification for withholding certain information. See Roberts v. FBI, 845 F. Supp. 2d 96,

102 n.2 (D.D.C. 2012). Since the requested records are law enforcement records, the Court will

address the FBI’s justification for withholding information only under FOIA exemption 7(C).

See id. (finding no need to consider exemption 6 separately where the information withheld

under that exemption is also protected from disclosure under exemption 7(C)).

       Exemption 7(C) protects law enforcement records “to the extent that” disclosure “could

reasonably be expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C. §

552(b)(7)(C). Plaintiff has not challenged defendant’s proper invocation of exemption 7(C) to

redact the identifying information of various categories of third-party individuals. See Hardy

Decl. ¶¶ 35-44. Such information is categorically exempt from disclosure absent a showing, not

made here, that the public’s interest in the exempt information outweighs the substantial privacy

interests at stake. Nation Magazine v. United States Customs Serv., 71 F.3d 885, 896 (D.C. Cir.

1995); see Blackwell, 646 F.3d at 41 (“As a result of [e]xemption 7(C), FOIA ordinarily does not

require disclosure of law enforcement documents (or portions thereof) that contain private

information.”) (citing cases); SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1205 (D.C. Cir. 1991)

(the privacy interests of third parties mentioned in law enforcement records are “substantial”);

Roberts, 845 F. Supp. 2d at 103 (summarizing cases); see also Nat’l Archives and Records

Admin. v. Favish, 541 U.S. 157, 172 (2004) (discussing the public interest standard and the

requester’s burden to satisfy that standard). Hence, defendant is entitled to summary judgment

on this claimed exemption.




                                                10
       Exemption 7(D)

       Plaintiff also has not challenged defendant’s invocation of exemption 7(D), which

protects from disclosure the records or information compiled for law enforcement purposes that:

         could reasonably be expected to disclose the identity of a confidential source . .
         . [who] furnished information on a confidential basis, and, in the case of a
         record or information compiled by criminal law enforcement authority in the
         course of a criminal investigation . . ., information furnished by a confidential
         source.

5 U.S.C. § 552(b)(7)(D). “A source is confidential within the meaning of exemption 7(D) if the

source provided information under an express assurance of confidentiality or in circumstances

from which such an assurance could be reasonably inferred.” Williams v. Fed. Bureau of

Investigation, 69 F.3d 1155, 1159 (D.C. Cir. 1995) (internal quotation marks and citation

omitted). “[E]xpress confidentiality is relatively easy to spot,” Brown v. Fed. Bureau of

Investigation, 873 F. Supp. 2d 388, 406 (D.D.C. 2012), and may be shown by “notations on the

face of the withheld document.” Campbell, 164 F.3d at 34.

       Defendant invoked exemption 7(D) in conjunction with exemptions 6 and 7(C) to

withhold the identifying information of a confidential informant as “evidenced by the words

‘PROTECT IDENTITY’ when the individual’s name is referenced in the file.” Hardy Decl. ¶

48. The Court has already found the identifying information to be protected under exemption

7(C), but exemption 7(D), by its terms, also protects the information that the confidential

informant supplied to the FBI. Since each of the 16 pages withheld in their entirety is described

as “a FBI interview of a Confidential Source who provided information concerning an ongoing

FBI Investigation,” Vaughn index (Hammouda-18, 28, 29, 31-33, 35-40, 44, 69, 70, 72), the

Court finds that the information is protected under exemption 7(D) as confidential source




                                                11
material obtained under an express assurance of confidentiality. Hence, defendant is entitled to

summary judgment on this claimed exemption as well.

       Exemption 7(E)

       Exemption 7(E) protects from disclosure law enforcement records “to the extent that the

production of such law enforcement records or information . . . would disclose techniques and

procedures for law enforcement investigations or prosecutions, or would disclose guidelines for

law enforcement investigations or prosecutions if such disclosure could reasonably be expected

to risk circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). “Under [D.C. Circuit] precedents,

[e]xemption 7(E) sets a relatively low bar for the agency to justify withholding: ‘Rather than

requiring a highly specific burden of showing how the law will be circumvented, exemption 7(E)

only requires that the [agency] demonstrate logically how the release of the requested

information might create a risk of circumvention of the law.’ ” Blackwell, 646 F.3d at 42

(quoting Mayer Brown LLP v. IRS, 562 F.3d 1190, 1194 (D.C. Cir. 2009)).

       Defendant invoked this exemption “to protect procedures and techniques used by FBI

agents to conduct criminal investigations.” Hardy Decl. ¶ 50. According to Hardy, disclosing

the information “could enable criminals to educate themselves about . . . investigative techniques

and procedures employed for the location and apprehension of individuals in particular types of

investigations and, therefore, allow these individuals to take countermeasures to circumvent the

effectiveness” of such techniques “to continue to violate the law.” Id. Hardy further states that

to be any more specific about the procedures and techniques “would reveal the very information

the FBI seeks to protect.” Id.

       Plaintiff disputes defendant’s application of exemption 7(E) “in light of [her] allegations

of governmental wrongdoing regarding evidence tampering in her criminal trial.” Pl.’s Opp’n at



                                                12
2. But “the court is called upon to balance the conflicting interests and values involved” only

when considering exemptions 6 and 7(C). 5 Lesar v. U.S. Dep’t of Justice, 636 F.2d 472, 486

n.80 (D.C. Cir. 1980). For all other exemptions, “Congress has struck the balance and the duty

of the court is limited to finding whether the material is within the defined category.” Id. Since

plaintiff has not questioned the asserted procedures and techniques or the asserted harm from

their disclosure, the Court finds that defendant is entitled to summary judgment on its reasonable

invocation of exemption 7(E).

       Exemption 7(F)

       FOIA exemption 7(F) protects from disclosure law enforcement records that “could

reasonably be expected to endanger the life or physical safety of any individual.” 5 U.S.C. §

552(b)(7)(F). “Within limits, the Court defers to the agency's assessment of danger.” Amuso v.

U.S. Dep't of Justice, 600 F. Supp. 2d 78, 101 (D.D.C. 2009). “In general, this exemption has

been interpreted to apply to names and identifying information of law enforcement officers,

witnesses, confidential informants and other third persons who may be unknown to the

requester.” Antonelli v. Federal Bureau of Prisons, 623 F. Supp. 2d 55, 58 (D.D.C. 2009)

(citations omitted). Defendant invoked this exemption to redact identifying information of “an

individual who provided information to the FBI about alleged criminal activities,” which if

disclosed “could reasonably be expected to endanger his/her life and/or physical safety.” Hardy


5
    Even if plaintiff’s allegation of wrongdoing was considered under exemption 7(C), the result
would be the same since an overriding public interest in disclosure generally "does not include
helping an individual obtain information for [her] personal use" to overturn a conviction.
Oguaju v. U.S., 288 F.3d 448, 450 (D.C. Cir. 2002), vacated and remanded on other grounds,
124 S.Ct. 1903 (2004), reinstated, 378 F.3d 1115 (D.C. Cir. 2004) (citation omitted); see
Blackwell v. FBI, 646 F.3d 37, 41 (D.C. Cir. 2011) (requests for third-party information in law
enforcement files are “strongly disfavored . . . particularly . . . when the requester asserts a public
interest – however it might be styled – in obtaining information that relates to a criminal
prosecution”) (citation omitted).


                                                  13
Decl. ¶ 52. Hardy bases this statement on the “source’s current environment and circumstances,

and the subject matter and detailed nature of the information this source provided . . . .” Id.

Plaintiff has not disputed defendant’s reasonable justification. Hence, defendant is entitled to

summary judgment on this claimed exemption.

       3. The Segregability of Responsive Records

       The Court is required to determine whether defendant has released all reasonably

segregable portions of the responsive records. See Trans-Pacific Policing Agreement v. United

States Customs Service, 177 F.3d 1022, 1026-28 (D.C. Cir. 1999). Hardy states that the

responsive documents were “carefully examined” and “that all non-exempt information has been

released to plaintiff or is so inextricably intertwined with exempt information that it cannot

reasonably be segregated and released.” Hardy Decl. ¶ 53. Defendant has shown that the 16

pages withheld in their entirety are confidential source material, which the Court has already

found protected from disclosure under exemption 7(D). In addition, the Court, having examined

the redacted pages alongside the Hardy declaration, further finds that defendant has shown that it

released all reasonably segregable portions of the redacted pages. Hence, the Court declines

plaintiff’s invitation to review the 16 withheld pages in camera, see Pl.’s Opp’n at 3, as both

unwarranted on the record and disfavored under this circuit’s precedent. See, e.g., Hayden v.

N.S.A., 608 F.2d 1381, 1387 (D.C. Cir. 1979).

                                         CONCLUSION

       For the foregoing reasons, the Court concludes that defendant has satisfied its disclosure




                                                 14
obligations under FOIA and is entitled to judgment as a matter of law. A separate Order

accompanies this Memorandum Opinion.



                                            ____________s/________________
                                                   JOHN D. BATES
                                              United States District Judge
DATE: January 31, 2013




                                              15